Citation Nr: 1224731	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  07-05 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Jonathan Greene, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Spouse


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma (RO).  This case was remanded by the Board in March 2010 for additional development.

In a January 2011 decision, the Board denied the Veteran's claim of entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims.  Based on an May 2011 Joint Motion for Remand, in May 2011 the Court remanded the January 2011 Board decision for development in compliance with the Joint Motion.

A Board hearing was held before a Veterans Law Judge (VLJ) at the RO in February 2010.  The VLJ who took the Veteran's testimony at that hearing subsequently issued the March 2010 remand and the January 2011 decision.   That VLJ has since left the Board.  The Veteran was informed of that in a December 2011 letter and given the opportunity to have another Board hearing.  He responded within 30 days and stated that he wanted to appear at a videoconference hearing before a VLJ at the RO.  The second Board hearing was held before the undersigned VLJ in March 2012.

The issue of entitlement to service connection for ischemic heart disease has been raised by the record, but has not been adjudicated by the RO.  See Board hearing transcript of March 2012.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.

The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) is addressed in the Remand portion of the decision below and is remanded to the RO via the Appeals Management Center, in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record shows that, prior to July 5, 2011, the Veteran's PTSD was predominantly manifested by sleep impairment, nightmares, an abnormal mood, an inability to establish and maintain effective relationships, avoidance behavior, panic attacks, impaired impulse control, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances, impaired memory, anxiety, suspiciousness, obsessive/ritualistic behavior, and suicidal ideation.

2.  The evidence of record shows that, for the period on and after July 5, 2011, the Veteran's PTSD was predominantly manifested by the same symptoms as the previous time period, but with significant increases in several areas, most notably a persistent danger of hurting himself.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 70 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

2.  The criteria for a rating of 100 percent for PTSD, for the period on and after July 5, 2011, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The Board further observes that the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

With respect to this initial increased rating claim, the Veteran is challenging the initial evaluation assigned following the grant of service connection.  In Dingess, the Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Here, the Veteran was notified by way of a letter dated in May 2006 of how to substantiate his service connection claim and the allocation of responsibilities between himself and VA.  Moreover, the letter also informed how ratings and effective dates are assigned.  As the initial notice was compliant with the applicable criteria, the Board finds that additional notice was not required once service connection was granted.

Moreover, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Thus, VA has satisfied its duty to notify the Veteran.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claim.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board remanded the claim in March 2010 and requested that VA treatment records dating from March 2007 be obtained, that the Veteran be contacted to identify sources of treatment for the service-connected disability, and that a VA examination be performed.  The Veteran was contacted by a March 2010 letter and asked to identify sources of treatment and the VA treatment records were obtained.  In addition, a VA examination was performed which was adequate as it was based on a review of the history, a mental status examination and as sufficient information was provided such that the Board can render an informed determination.  Accordingly, there was substantial compliance with the Board's remand directives.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2011).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  The appeal of the Veteran's PTSD claim is based on the assignment of an initial rating following an initial award of service connection for PTSD.  

Service connection for PTSD was granted by a September 2006 rating decision and a 30 percent rating was assigned under 38 C.F.R. § 4.130, Diagnostic Code 9411, effective April 11, 2006.

A January 2006 VA mental health note stated that the Veteran was neatly dressed, neatly groomed, pleasant, and cooperative.  The Veteran reported experiencing sleep disturbances, nightmares, mood abnormalities, avoidance behavior, and relationship problems.  He reported that he had no hobbies and no friends other than some of his wife's friends and their husbands.  He denied suicide attempts, suicidal ideation, and homicidal ideation, but reported that he had thought of suicide in the past, but without suicidal planning.

In a March 2006 VA mental health report, the Veteran complained of depression, difficulty sleeping, and nightmares.  He stated that his symptoms had increased over the previous six to eight months.  The Veteran denied mania and obsessive compulsive disorder, but reported that he avoided being around people, did not have very many friends, was sad, and had wavering motivation.  He reported panic symptoms when sitting in a waiting room, and denied schizophrenia.  The Veteran reported a slightly reduced energy level.  He stated that he had been married for 40 years and had two children.  The Veteran stated that his family was very close, and he attended church regularly.  He stated that he was a mechanic by trade and likes to restore old cars, fish, and work around the house.  The Veteran stated that he did not have close friends, but sometimes went out with his wife's friend and her husband.  On mental status examination, the Veteran was very neatly dressed.  His comprehension was intact, and he was oriented to time, place, and person.  His speech was within normal limits, his mood was euthymic, and his affect was congruent.  The Veteran's thought processes were intact, and no delusions, hallucinations, or illusions were noted.  His memory appeared intact, but no formal assessments were made.  The Veteran reported having suicidal ideations in the past, but without any at present.  He denied homicidal ideation.  The diagnosis was PTSD.  The examiner assigned a GAF score of 65 at present and over the past year, which contemplates some mild symptoms, such as depressed mood and mild insomnia, or some difficulty in social, occupational, or school functioning, such as occasional truancy or theft within the household, but generally functioning pretty well with some meaningful interpersonal relationships.  QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM THE DSM-IV, 46-47 (1994).

In an August 2006 VA fee-based PTSD examination report, the Veteran complained of difficulty sleeping, recurrent memories, and social isolation.  He reported being depressed and having no close friends.  The Veteran stated that he had been married for 39 years and felt that his relationship with his wife was "[g]ood, most of the time."  He also stated that he had two children, and had a good relationship with them as well. The Veteran reported having an exaggerated startle reflex at work, being unable to "fit in" with others, and having increased social isolation.  The Veteran avoided stimuli associated with the traumatic events and had a markedly diminished interest or participation in significant activities.  He reported that he used to go to church all the time as a child, but had never gone back to church.  He reported a persistent feeling of detachment, a persistently restricted range of affect, and a depressed affect.  He also had persistent irritability and outbursts of anger, as well as an exaggerated startle response and hypervigilance.

On mental status examination, the Veteran's orientation was within normal limits.  His appearance, hygiene, and behavior were appropriate, and his affect and mood were normal.  The Veteran's communication, speech, and concentration were within normal limits, and there were no panic attacks or suspiciousness.  The Veteran did not have delusions, hallucinations, or obsessional rituals.  His thought processes were appropriate, his judgment was not impaired, and his abstract thinking was normal.  The Veteran's memory was mildly impaired, in that he forgot names, directions, and recent events.  There was no suicidal or homicidal ideation.  The Veteran was cooperative, with a somewhat restricted affect.  The Axis I diagnosis was PTSD.  The examiner assigned a GAF score of 60, which contemplates moderate symptoms, such as flat affect, circumstantial speech, or occasional panic attacks, or moderate difficulty in social, occupational, or school functioning, such as few friends and conflicts with peers or co-workers.  QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM THE DSM-IV, 46-47 (1994).  The examiner stated that the Veteran occasionally had some interference in performing activities of daily living due to decreased sleep and social isolation.  The examiner stated that the best description of the Veteran's symptoms was that they caused occupational and social impairment with an occasional decrease in work efficiency and intermittent inability to perform occupational tasks, although generally functioning satisfactorily with routine behavior, self-care, and normal conversation.

In a May 2007 VA mental health report, the Veteran stated that he had retired from his job as a mechanic about one year before, and he and his wife had planned on traveling, but her illness prevented it.  He stated that he had avoided any religious connection since Vietnam, but had recently started going to church and had found that it helped him cope.  The Veteran also reported doing volunteer work supplying wood to several elderly widows in the church.  As a result of this work, he was developing a friendship with another man who also cut wood.  The Veteran stated that he had another friend with whom he went fishing, and stated that his efforts to make friends began after his wife commented that he did not have any.  He reported having suicidal ideation in the past, but none recently and denied a history of any suicide attempts.  On examination, the Veteran was casually dressed with adequate hygiene.  His speech was of normal rate and volume, his sensorium was intact, and his mood and affect were mildly depressed.  The Axis I diagnosis was PTSD with an accompanying depression.  The examiner assigned a GAF score of 50, which contemplates serious symptoms, such as suicidal ideation, severe obsessional rituals, or frequent shoplifting, or serious impairment in social, occupational, or school functioning, such as no friends or an inability to keep a job.  QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM THE DSM-IV, 46-47 (1994).

In a second May 2007 VA mental health report, the Veteran reported having difficulty concentrating on tasks and frequently left them prior to completion.  He reported difficulty staying on task while assisting in a house building project.  The examiner stated that the Veteran appeared to have only a vague understanding of how his cognitions affected his emotions.  On examination, the Veteran was casually dressed with adequate hygiene.  His speech was of normal rate and volume, his sensorium was intact, and his mood and affect were mildly depressed.  The Veteran denied suicidal and homicidal ideation.  The Axis I diagnosis was PTSD with an accompanying depression.  The examiner assigned a GAF score of 50, which contemplates serious symptoms.  QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM THE DSM-IV, 46-47 (1994).

In a June 2007 VA mental health report, the Veteran reported that he stayed busy during the day now that he was retired.  He reported that he was active in church activities and projects in his shop.  The Veteran stated that he had bought a car from a friend and was fixing it up.  The examiner stated that the Veteran appeared to have only a vague understanding of how his cognitions affected his emotions.  On examination, the Veteran was casually dressed with adequate hygiene.  His speech was of normal rate and volume, his sensorium was intact, and his mood and affect were mildly depressed.  The Veteran denied suicidal and homicidal ideation.  He had no psychomotor agitation or retardation.  The Axis I diagnosis was PTSD with an accompanying depression.  The examiner assigned a GAF score of 50, which contemplates serious symptoms.  QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM THE DSM-IV, 46-47 (1994).

A July 2007 VA mental health report stated that, on examination, the Veteran was casually dressed with adequate hygiene.  His speech was of normal rate and volume, his sensorium was intact, and his mood and affect were mildly depressed.  The Veteran denied suicidal and homicidal ideation.  He had no psychomotor agitation or retardation.  The Axis I diagnosis was PTSD with an accompanying depression.  The examiner assigned a GAF score of 50, which contemplates serious symptoms.  QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM THE DSM-IV, 46-47 (1994).

An August 2007 VA mental health report stated that, on examination, the Veteran was casually dressed with adequate hygiene.  His speech was of normal rate and volume, his sensorium was intact, his mood was depressed, and his affect was depressed and blunted.  The Veteran denied suicidal and homicidal ideation.  He had no psychomotor agitation or retardation.  The Axis I diagnosis was PTSD with an accompanying depression.  The examiner assigned a GAF score of 50, which contemplates serious symptoms.  QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM THE DSM-IV, 46-47 (1994).

A November 2007 VA outpatient medical report stated that, on psychiatric examination, the Veteran was oriented to time, place, and person, and had good judgment and insight.  The assessment was depression and stable PTSD.

A May 2008 VA outpatient medical report stated that, on psychiatric examination, the Veteran was oriented to time, place, and person, and had good judgment and insight.  The assessment was stable depression and stable PTSD.

A November 2008 VA outpatient medical report stated that, on psychiatric examination, the Veteran was oriented to time, place, and person, and had good judgment and insight.  The assessment was unchanged depression and stable PTSD.

In a June 2009 VA mental health report, the Veteran stated that his nightmares had gone away for a while, but had recently started to come back.  He reported feeling depressed, couldn't seem to finish projects, had no motivation, got agitated very easily, and avoided crowds of people.  The Veteran reported not sleeping well, as well as "really bad" suicidal ideation a few weeks before, though he presently denied suicidal ideation, homicidal ideation, auditory hallucinations, and visual hallucinations.  On mental status examination, the Veteran was alert and oriented to time, person, place, and object.  His mood was depressed and his affect was flat, but he answered all questions appropriately and his conversation was logical.  The Axis I diagnoses were depression, PTSD, and insomnia.  The examiner assigned a GAF score of 60, which contemplates moderate symptoms.  QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM THE DSM-IV, 46-47 (1994).

In a July 2009 VA mental health report, the Veteran reported that he had been depressed recently and had experienced suicidal ideation, though not presently.  He reported having nightmares two to three times per week, difficulty staying asleep, and occasional flashbacks.  The Veteran had also lost interest in his workshop projects and had sold two cars he was restoring.  On examination, the Veteran was casually dressed with adequate hygiene.  His speech was of normal rate and volume and he had good eye contact.  The Veteran's mood and affect were depressed, but he had adequate judgment and impulse control.

In a second July 2009 VA mental health report, the Veteran complained of depression, but denied current suicidal ideation.  He stated that he was increasingly arguing with his wife due to her medical condition.  The Veteran reported that he did not have a desire to do any shop projects, though he was doing chores to help sell his home.  On examination, the Veteran was casually dressed with adequate hygiene.  The Veteran's speech was of normal rate and volume, and he had good eye contact.  His mood and affect were depressed, but he had adequate judgment and impulse control.  The diagnosis was PTSD and depression not otherwise specified.

In a third July 2009 VA mental health report, the Veteran reported increased depression over the previous year.  He complained of poor concentration, difficulty completing projects, losing interest, and irritability.  He reported increased difficulty sleeping, as well as suicidal ideation over the previous several months with a plan to use a gun or a motor vehicle accident.  The Veteran reported being startled by loud noises, which resulted in intrusive thoughts and flashbacks.  He got nervous when he had to concentrate, and he avoided crowds.  The Veteran denied auditory hallucinations, but reported poor concentration which was gradually worsening and low energy.  On mental status examination, the Veteran was groomed, but had very poor eye contact.  He was oriented to time and events, but his posture was closed and tremulous.  The Veteran's speech was slowed and delayed, and his mood and affect were depressed, anxious, and sad.  He did not have any delusions, hallucinations, or illusions.  The Veteran's immediate and recent memory were intact, but his remote memory was impaired.  He had continuing suicidal ideation, but without intent.  The Axis I diagnosis was PTSD with depression.  The examiner assigned a GAF score of 55, which contemplates moderate symptoms.  QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM THE DSM-IV, 46-47 (1994).

In an August 2009 VA mental health report, the Veteran stated that his depression continued, but had remitted due to an increase in medication.  He reported that he had recently gotten together with a friend and done some welding, which he enjoyed.  The Veteran reported that he had started seeing shadows in his peripheral vision.  On examination, the Veteran was casually dressed with adequate hygiene.  His speech was of normal rate and volume, but his eye contact was poor and his mood and affect were moderately depressed.  The Veteran's judgment and impulse control were adequate and his insight was fair.  The diagnoses were PTSD and depression, not otherwise specified.

In a second August 2009 VA mental health report, the Veteran reported that he had agreed to help neighbors with projects, and had started working again on a truck restoration project in his own shop.  He reported that he used to enjoy riding his motorcycle, but had sold it.  On examination, the Veteran was casually dressed with adequate hygiene.  His speech was of normal rate and volume, his eye contact was good, and his mood and affect were mildly depressed.  The Veteran's judgment and impulse control were adequate.

In a September 2009 VA mental health report, the Veteran reported a reduction in his suicidal ideation.  He reported that it remained chronic and fleeting, but had become less intense, less frequent, and he could more easily dismiss it.  He reported that his crying spells persisted, and his anxiety was about the same.  On mental status examination, the Veteran was alert with a sad affect.  His responses were brief and cooperative, and he presented genuinely.  The Veteran denied any active suicidal ideation, plan, or intent, but his mood was depressed.  The Axis I diagnosis was PTSD with depression.  The examiner assigned a GAF score of 55, which contemplates moderate symptoms.  QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM THE DSM-IV, 46-47 (1994).

An October 2009 VA mental health report stated that, on examination, the Veteran was casually dressed with adequate hygiene.  His speech was of normal rate and volume, his eye contact was good, and his mood and affect were mildly depressed and fatigued.  The Veteran's judgment and impulse control appeared adequate, and he denied suicidal and homicidal ideation, intent, or plan.

In a November 2009 VA mental health report, the Veteran stated that his stress level had decreased somewhat since he had moved out of his old house.  He stated that he thought he was getting less depressed, however he reported that he continued to have fleeting thoughts of suicide, though he talked himself out of it and stayed busy working.  On examination, the Veteran was casually dressed with adequate hygiene.  His speech was of normal rate and volume, his eye contact was good, his mood and affect were mildly depressed and fatigued.  The Veteran's judgment and impulse control appeared adequate.

In a second November 2009 VA mental health report, the Veteran stated that he was less depressed due to staying busy helping to renovate his house.  He stated that he thought he was getting less depressed, however he reported that he continued to have fleeting thoughts of suicide, though he talked himself out of it and stayed busy working.  On examination, the Veteran was casually dressed with adequate hygiene.  His speech was of normal rate and volume, his eye contact was good, his mood and affect were mildly depressed and fatigued.  The Veteran's judgment and impulse control appeared adequate.

In a December 2009 VA mental health note, the Veteran stated that he felt like a different person and felt like he had "bloomed" over the previous several weeks.  He reported being less bothered by things, and stated that his wife had noticed the difference.  The Veteran stated that he felt better physically and mentally, and attributed the improvement to medications and mental health clinic treatment.  He reported that his suicidal ideation had essentially resolved, his sleep had improved, and his weeping spells had improved.  The Veteran reported that his startle response persisted, but he settled more quickly.  On mental status examination, the Veteran was alert and goal directed.  His affect was bright and more animated than the previous month.  The Veteran expressed appreciation for his care, but was apprehensive about how long the improvement would last.  The Veteran denied any suicidal ideation.  The Axis I diagnosis was PTSD with depression.  The examiner assigned a GAF score of 57, which contemplates moderate symptoms.  QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM THE DSM-IV, 46-47 (1994).

In a February 2010 VA mental health note, the Veteran stated that he had a bad couple of weeks, had been pretty depressed, and had occasional suicidal thoughts.  The Veteran's wife had told him that his memory was getting worse, and he concurred.  He had previously kept active remodeling his house, but was presently mostly done.  On mental status examination, the Veteran was alert and oriented to time, person, place, and object.  He was cooperative, but his mood and affect were depressed.  The Veteran did not have psychomotor agitation, his abstraction was good, and his thoughts were logical and goal oriented.  He denied current suicidal ideation, intent, or plan, as well as hallucinations and delusions.  His insight was fair and his judgment and impulse control were adequate.  The Veteran's speech was normal in rate but low in volume and he had poor eye contact.  The Axis I diagnoses were PTSD and dysthymic disorder.  The examiner assigned a GAF score of 56, which contemplates moderate symptoms.  QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM THE DSM-IV, 46-47 (1994).

In a second February 2010 VA mental health note, the Veteran stated that the previous week had been bad due to an illness, but that everything else was about the same.  He reported experiencing an increase in nightmares.  The Veteran stated that he had finished a house remodeling project, but his wife had to motivate him to do various chores.  He stated that he visited his mother and drove to his old place of residence every two weeks to have coffee with a couple of friends.  On mental status examination, the Veteran was alert and oriented to time, person, place, and object.  He was cooperative, but his mood and affect were depressed.  The Veteran did not have psychomotor agitation or retardation and his thoughts were logical and goal oriented.  He denied current suicidal ideation, intent, or plan, as well as hallucinations and delusions.  His insight was fair and his judgment and impulse control were adequate.  The Veteran's speech was normal in rate but low in volume and he had poor eye contact.  The Axis I diagnoses were PTSD and dysthymic disorder.  The examiner assigned a GAF score of 56, which contemplates moderate symptoms.  QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM THE DSM-IV, 46-47 (1994).

In February 2010, the Veteran testified before a Veterans Law Judge.  He reported that he was treated at a VA medical facility for the service-connected disability.  He indicated that he had a lack of interest in doing almost anything and did not like to be around people.  He could not sleep, had nightmares, and also had panic attacks once or twice a week.  He reported having these problems for years.  He could not work because he had a lack of interest and could not concentrate.  He also had trouble with both his long and short term memory.  His wife testified that he never talked to her, that he experienced nightmares two to three times a week and threatened to kill himself pretty often.  She had taken the guns away but was sure that he had one hidden away.  She indicated that he retired four years earlier.  When the children came by to visit, the Veteran would greet them and then excuse himself.  He also could not concentrate on anything and could not remember his appointments.  He did not have many friends and always kept to himself.  His sister related that he was very depressed and both she and his wife thought he was in persistent danger of hurting himself.  The Veteran reported that he did have hallucinations but tried his best to block everything out.  The Veteran testified that he got along with the employees at his former job but did have some altercations.  

In a March 2010 VA mental health note, the Veteran complained of nightmares twice per week, with difficulty sleeping.  He reported that his depression had improved following an increase in medication, but he had chronic suicidal ideation without plan or intent.  The Veteran also stated that his temper was more problematic.  On mental status examination, the Veteran was alert and goal directed, but had poor eye contact, a sad affect, and a depressed mood.  His responses were brief and there was rare animation to his affect, though he brightened somewhat when talking about fishing.  The Axis I diagnosis was PTSD with depression.  The examiner assigned a GAF score of 57, which contemplates moderate symptoms.  QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM THE DSM-IV, 46-47 (1994).

In an April 2010 VA mental health note, the Veteran reported that he had gone fishing with a friend a week before and had enjoyed it, though the friend had since been seriously injured in an accident.  He reported that he thought he knew someone who might enjoy fishing with him until his friend recovered.  The Veteran reported that he was staying busy constructing gardens at his home and was ready to start construction of a new building for his shop tools.  He reported difficulty sleeping, nightmares, and flashbacks.  The Veteran reported feeling "low" most of the time, with frequent suicidal ideation, but without intent or plan.  On examination, the Veteran was alert, oriented in all spheres, and cooperative.  His mood and affect were depressed, but less so than previously.  He did not have psychomotor agitation or retardation, his thoughts were logical and goal oriented, and he denied hallucinations and delusions.  The Veteran's insight was fair and his judgment and impulse control appeared adequate.  His speech was of normal rate and low volume, and he had poor eye contact.

In a June 2010 VA mental health note, the Veteran reported that his moods had improved for a brief time, but were now back to baseline.  He reported struggling with motivation, sleepiness, negativity, and occasional hopelessness.  The Veteran reported increased alcohol consumption.  He stated that he saw his children almost daily and found them a source of support, but reported occasional fleeting suicidal ideation and stated that he had disposed of all his firearms.  The Veteran reported that he was interested in fishing, but had only gone once, could not get away, and lacked a fishing buddy, though he reported having an overnight trip with his daughter recently.  On mental status examination, the Veteran was alert and goal directed, with a sad affect and poor eye contact, but non-labile.  He was cooperative with a depressed mood, but no tearfulness and no expressed suicidal ideation or plan.  The Axis I diagnosis was PTSD with depression.  The examiner assigned a GAF score of 57, which contemplates moderate symptoms.  QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM THE DSM-IV, 46-47 (1994).

In a June 2010 VA PTSD examination report, the Veteran reported that he had a good relationship with his children, but did not have a lot of friends and stayed at home most of the time.  He stated that he used to restore cars but had lost interest in it.  The Veteran denied a history of suicide attempts and assaultiveness.  On psychiatric examination, the Veteran was casually dressed but had abnormal psychomotor activity and his speech was hesitant.  His attitude was cooperative, but his affect was constricted and his mood was anxious and depressed.  The Veteran's attention was intact and he was oriented to person, time, and place.  His thought process and content were unremarkable and he had no delusions or hallucinations.  The Veteran understood the outcome of his behavior and understood that he had a problem.  He had sleep impairment, but no inappropriate behavior.  The Veteran had obsessive/ritualistic behavior, in that he checked the locks three to four times per night.  He also had panic attacks approximately once every two weeks.  The Veteran did not have homicidal thoughts, but he had suicidal thoughts with a plan, most recently a couple months before.  He had good impulse control with no episodes of violence.  The Veteran was able to maintain minimum personal hygiene and did not have a problem with his activities of daily living.  The Veteran's remote, recent, and immediate memories were all mildly impaired.

He had multiple re-experiencing and avoidance symptoms, as well as irritability, difficulty concentrating, hypervigilance, and an exaggerated startle response.  The Veteran's symptoms occurred daily and were reported to be moderate in severity.  The symptoms had been present since Vietnam, but had increased over the previous five years.  The Veteran reported increased social withdrawal, was not able to cope effectively with everyday stressors, and occasionally felt suicidal.  The Veteran reported that he was unemployed, not retired, and stated that he had walked out of his job after 24 years because he could no longer function in the workplace due to PTSD symptoms and depression.  He stated that he had quit the job and had not worked since due to increase depression, an inability to cope with occupational stressors, and increased PTSD symptoms.  The Axis I diagnoses were chronic PTSD, as well as major depressive disorder, alcohol dependence, and opiate dependence, all secondary to PTSD.

The examiner assigned a GAF score of 53, which contemplates moderate symptoms.  QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM THE DSM-IV, 46-47 (1994).  The examiner stated that it appeared that the Veteran's PTSD symptoms had increased.  He stated that he had few friends, was socially isolated, and was withdrawn.  The Veteran reported that over the previous few months, there had been a decline in the frequency with which he engaged in activities he used to enjoy, such as fishing.  He also reported increased irritability which had affected his relationship with his wife.  The examiner stated that the Veteran did not have total occupational and social impairment due to PTSD, and the PTSD symptoms did not result in deficiencies in judgment, thinking, family relations, work, mood, or school.  However, the examiner stated that the Veteran did have reduced reliability and productivity due to PTSD symptoms.

In a July 2010 VA mental health note, the Veteran reported multiple issues which had a depressing effect on his mood.  On examination, the Veteran was casually dressed with adequate hygiene.  He had poor eye contact and his mood was depressed with a congruent affect.  He denied current suicidal ideation, but reported experiencing it occasionally.  He was alert and oriented to all spheres.  His insight was fair, he denied hallucinations and delusions, and his judgment and impulse control appeared adequate.  A second report later the same day gave a GAF score of 50 at the present time, as well as over the previous year, which contemplates serious symptoms, such as suicidal ideation, severe obsessional ritual, or frequent shoplifting, or serious impairment in social, occupational, or school functioning, such as no friends or an inability to keep a job.  QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM THE DSM-IV, 46-47 (1994).

In an August 2010 VA mental health report, the Veteran complained of difficulty sleeping and chronic, stable depression.  He reported that he could not restore cars due to the heat and had difficulty staying inside.  He reported chronic suicidal ideation occurring on a fleeting basis every several weeks, which was not as frequently or as intense as in the past.  On mental status examination, the Veteran had a closed posture, poor eye contact, and a depressed mood.  He denied suicidal ideation.  The examiner assigned a GAF score of 57, which contemplates moderate symptoms.  QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM THE DSM-IV, 46-47 (1994).  

In a second August 2010 VA mental health report, the Veteran reported that his shop building process remained unfinished, but he was working on it from time to time.  He reported having a little suicidal ideation, but not as bad as before and denied a history of attempts or planning.  On examination, the Veteran was casually dressed with adequate hygiene, but he had poor eye contact and his mood was depressed with a congruent affect.  The Veteran appeared alert and oriented to all spheres.  He had fair insight, denied hallucinations and delusions, and his judgment and impulse control appeared adequate.

In a September 2010 VA mental health report, the Veteran stated that he was having trouble being around people and had been feeling depressed.  He reported having a little suicidal ideation, but denied any intent or plan.  The Veteran reported that his workshop was almost finished, with the exception of the door.  He stated that his machinery and tools were inside, but he hadn't had the motivation to put them in their proper places.  On examination, the Veteran was casually dressed with adequate hygiene, but he had poor eye contact and his mood was depressed and negative with a congruent affect.  The Veteran appeared alert and oriented to all spheres.  He had fair insight, denied hallucinations and delusions, and his judgment and impulse control appeared adequate.

An October 2010 VA mental health note stated that the Veteran reported having a "rough" month, with poor motivation, nightmares, and sleep impairment.  He reported having suicidal ideation of increased intensity, but without specific plan or intent.  The Veteran reported feeling overwhelmed.  On mental status examination, the Veteran was alert and goal directed, with a sad affect, depressed mood, intermittent eye contact, and closed posture.  He was polite and cooperative, and denied active suicidal ideation or acute distress.  The examiner assigned a GAF score of 55, which contemplates moderate symptoms.  QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM THE DSM-IV, 46-47 (1994).

In a November 2010 VA mental health note, the Veteran reported having a low mood and could not identify what made him sad or angry.  He reported that his family supported him, and working on his cars gave him pleasure.  The Veteran appeared depressed but responded appropriately when humor arose concerning himself or others.  He reported a reduced frequency of suicidal ideation.  On objective examination, the Veteran was alert and oriented to all spheres.  He was cooperative and had fair eye contact, but his mood was depressed and his affect was blunted.  The Veteran's psychomotor activity was within normal limits, his speech was clear, and his thoughts were goal directed.  He denied current suicidal ideation, homicidal ideation, delusion, and hallucinations.  His concentration, abstraction, comprehension, memory, insight, and judgment were good.  The examiner assigned a GAF score of 55, which contemplates moderate symptoms.  QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM THE DSM-IV, 46-47 (1994).

In a January 2011 VA mental health note, the Veteran stated that he had completed his workshop building had had begun restoring an antique car he had been given.  He stated that the projective gave him an opportunity to get out of the house and do something constructive.  On examination, the Veteran was casually dressed with adequate hygiene.  His speech was of normal rate and volume, and he was alert and oriented to time, place, and person.  The Veteran's thoughts were logical and goal oriented, and no psychomotor agitation or retardation was noted.  His mood was depressed, but his affect brightened considerably when he talked about his new shop and the work he had been doing on the car.  He denied suicidal ideation.

In a June 2011 VA mental health note, the Veteran stated that he spent his days mostly doing nothing, and had lost interest in rebuilding an old car.  He reported that he rarely went out to his newly built shop building.  On mental status examination, the Veteran was casually dressed with adequate hygiene.  His speech was of normal rate and volume, but without spontaneous verbalizations.  He was alert and oriented to time, place, and person.  His thoughts were logical and goal oriented, and he did not have psychomotor agitation or retardation.  The Veteran's mood and affect were moderately depressed, but he had no suicidal ideation.

Numerous July 2011 VA medical reports stated that the Veteran had been admitted to the emergency department with suicidal ideation on July 5, 2011.  At the time of admission, he reported being tired of stress from family conflicts and was planning to drive his car into a wall at high speed.  The Veteran remained hospitalized until July 8, 2011.  The VA hospital discharge summary stated that the Veteran had a GAF score of 35 on admission, which contemplates some impairment in reality testing or communication, such as speech is at times illogical, obscure, or irrelevant, or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, such as a depressed man avoids friends, neglects family, and is unable to work.  QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM THE DSM-IV, 46-47 (1994).  On discharge, his GAF score was reported to be 63, which contemplates some mild symptoms.  Id.  The Veteran reported that he had driven to a dam, where he planned to drive into a rock wall, but he did not go through with the act and came to the VA instead.  At first, the Veteran sought voluntary admission, but changed his mind and attempted to leave.  He was then admitted for his own safety.  The Veteran's condition was reported to have stabilized while he was hospitalized, and he was discharged.  At discharge he was alert and oriented to time, person, place, and object.  His mood was euthymic with a congruent affect.  His speech was clear and goal directed, and his thoughts were organized and his thought content was relevant.  The Veteran denied suicidal ideation, homicidal ideation, and audiovisual hallucinations.  However, a mental health report dated shortly before the Veteran's discharge included reports of occasional visual hallucinations.

A July 2011 VA suicide risk assessment notes stated that the Veteran denied present suicidal thoughts or intentions.  He reported that the sources of family stress had been at least temporarily resolved, but he also reported continued nightmares.

An August 2011 VA mental health note stated that the Veteran was on a high risk list for suicide.  He denied suicidal ideation since his discharge from inpatient treatment in July 2011.  He reported that his stress level was high due to family conflicts, and that such conflicts got worse shortly before his admission.  The Veteran reported that he thought he had left inpatient treatment a couple days too soon.  He stated that he had recently been working on a rental house that had been damaged by a renter.  The Veteran stated that he had two other rental houses and planned on giving them to his children so that it would reduce his stress.  The Veteran also showed the examiner an antique car he had been working on for several months, which he had driven to the examination.  The Veteran's mood was much improved, and was able to make appropriate jokes from time to time.  On examination, the Veteran was casually dressed with adequate hygiene.  He was alert and oriented to time, person, and place.  His judgment and impulse control appeared adequate, and he made good eye contact.  The Veteran's mood was upbeat and positive, with a congruent affect.  He did not have psychomotor agitation or retardation.

In a second August 2011 VA mental health note, the Veteran stated that he sometimes had suicidal ideation when he and his wife argued.  He reported that the previous week had been stressful due to working on his rental house along with his wife.  The Veteran planned to get rid of his rental houses as soon as possible due to the frequent repairs which were necessary.  The Veteran also reported difficulty sleeping.  On examination, the Veteran was casually dressed with adequate hygiene.  He was alert and oriented to time, person, and place.  His judgment and impulse control appeared adequate, and he made good eye contact.  The Veteran's mood was generally positive, with an appropriate affect.  He did not have psychomotor agitation or retardation.

Lay statements were also submitted in connection with the appeal.  The Veteran's wife related that when he returned from the military he started having nightmares, but the situation improved until about six years prior when he started having nightmares again.  He got to the point that he could not sleep more than three to four hours a night and he started drinking to ease the pain.  He stopped shaving, showering and changing clothes and would not get his hair cut.  He had no friends as he would not talk to them when they came to visit.  He planned to work until he turned 65 but he said the guys would drop things to make him jump and then laugh at him.  Eventually he could not take it anymore and quit.  The Veteran's sister wrote that his disabilities were severe and profound.  Her brother had difficulties with time and the sequencing of events.  His participation in daily activities was limited and the quiet, restrained feelings suppressed in every contact with him were frightening.  She stated that he needed to be with someone all the time due to the depression and safety issues.  An acquaintance of the Veteran wrote that he was concerned the Veteran may use prescribed medications to take his life as he was relentlessly depressed.  He was extremely withdrawn with no social outlets and he did not want any.  The depression seemed to grow at a steady pace as each year passed.  He would lie on the bed or couch and watch television partially to block his family and children out so he would not have to carry on a conversation with anyone.  He would sometimes drive away without telling anyone and then reappear hours later with no response as to where he had been.  

In a March 2012 hearing before the Board, the Veteran reported a suicide attempt the previous year, but backed out at the last minute and went to the VA.  He reported that he had constant suicidal ideation, but tried not to act on it.  The Veteran stated that he had been married for 45 years, but did not talk a lot to anyone, including his wife.  He stated that he was occasionally irritable, but tried not to be.  The Veteran reported that he saw his children almost daily, but did not have any close friends that he associated with, and did not talk to anyone but his sister and his wife.  He reported that he liked cars, but could not concentrate and never finished projects due to losing interest.  The Veteran reported experiencing hypervigilance, flashbacks, difficulty sleeping, depression, and a lack of interest in things.  He stated that he did not like to be around people, and very seldom left his property, spending most of his time around the house or in his garage.  The Veteran reported that he spent time in the garage by himself, doing a little work or just sitting.  He reported experiencing panic attacks approximately once every two weeks to once a month, as well as memory impairment.  The Veteran stated that he had left his job in 2007 because he could not "take it anymore."

The Veteran's wife stated that all firearms had been removed from the house, due to the Veteran's suicidal risks, and she stated that she feared for his safety.  She stated that a day could go by when she had no conversation with the Veteran, and that sleeping was difficult due to the Veteran's nightmares.  The Veteran's wife stated that he used to be neat and clean, but presently she had to tell him to bathe, get a haircut, shave, and tend to his appearance or he would not do it.  She reported that, on a typical day, the Veteran would sit alone in his workshop.  The Veteran was reported to have difficulty focusing and concentrating on tasks.  The Veteran's wife stated that his children and sister were supportive, and he used to have friends but few came to visit anymore.  She stated that the Veteran did not usually leave the house to see people, and did not talk or interact with people if he did.

With respect to the aforementioned Board hearing, the Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, the Veteran and his wife testified as to the severity of the disability and the effects on his daily life.  Granted, the VLJ did not specifically note the bases of the prior determination or the elements that were lacking to substantiate the Veteran's claim for an increased rating.  However, the testimony of the Veteran, to include the questions posed by his accredited representative, focused on the elements necessary to substantiate the claim for an increased evaluation.  Finally, neither the Veteran nor his attorney representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of either hearing.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been satisfied.

A March 2012 private psychological examination report included an extensive psychiatric examination and a review of the Veteran's history and relevant records.  The Veteran reported that his PTSD symptoms began increasing in approximately 2004, and affected his work.  He reported that his co-workers would deliberately do things to make him jump.  The Veteran stated that he could not handle the stress of being the supervisor, and requested to return to the shop.  He stated that he was eventually moved to working alone in a repair room.  The Veteran stated that one day in 2007 he decided he could not remain at work and quit.  The Veteran's wife stated that he stopped being neat and clean and had increasing road rage beginning in 2000.  The Veteran's son stated that the Veteran had threatened suicide and homicide in 2001.  He reported that the Veteran could not carry on even casual conversation, let alone business conversation, and could not handle confrontation.  It was reported that the Veteran's hygiene had deteriorated, and by 2006 his clothing had holes and was dirty, with a decrease in haircuts, shaving, and bathing from 2003.  It was reported that the Veteran's wife began laying out his clothing for him and demanding that he clean up.  The Veteran's son also reported that the Veteran began experiencing panic attacks in the mid-1990s, likely more than once per week.  It was also reported that the Veteran began exhibiting memory deficiencies by 2000.

The Veteran reported that he left the house approximately once per week and experienced difficulty sleeping.  It was reported that the Veteran could only handle personal hygiene, dressing, and bathing with prompting from his wife.  The Veteran was able to do some chores, but he got along poorly with people, was irritated by them, avoided them, and wanted to be left alone.  He reported difficulty managing anger and anxiety and was afraid of crowds due to anxiety.  The Veteran reported that he only did well with his family and had no friends.  He went shopping alone, only when there was no crowd, and tried to finish the task quickly.  The Veteran reported experiencing panic attacks in stores from 2006.  He reported that he had lost interest in recreational activities and rarely went out to eat, go to church, or travel.  The Veteran also complained of depression, flashbacks, fatigue, difficulty concentrating, memory impairment, and anger.  He reported having a suicide attempt on July 4, 2011.

On mental status examination, the Veteran was awake, alert, and clear, but also anxious, depressed, and tearful.  He was oriented to person, place, time, and situation.  No abnormalities were noted on "recall" memory, but the Veteran had memory impairment at the 5 and 90 minute marks and had mildly impaired working memory.  No abnormalities were noted in mental control, concentration, or attention.  The Veteran's speech had a slow rate, normal rhythm, somewhat reduced tone range, soft volume, and was intelligible.  His thought processes were goal-oriented, logical, relevant, and coherent, but showed racing thoughts and blocking of the stream of speech.  The Veteran reported experiencing panic attacks from daily to weekly.  He was reported to have had suicidal impulses and planning as far back as 2001, with strong suicidal thoughts and an attempt on July 4, 2011, but he denied having homicidal ideation, delusions, and hallucinations.  The Veteran's affect was blunted and his mood was anxious and depressed with feelings of sadness, helplessness, hopelessness, and worthlessness.  He had a good appetite, but reported anhedonia, amotivation, and poor energy.  The Veteran's dress and hygiene were adequate on examination, but reportedly routinely very poor.  The Veteran struggled and needed redirection, repeated reinstruction, and emotional support to maintain cooperative/appropriate on-task behavior, but was able to comply with task requirements.  He became red-faced and hyperventilated when asked to perform simple tasks.  The Veteran was highly affected by distractibility, and his impairment was reported to be severe when socially interacting.  His insight, impulse control, and judgment were only partially intact.  The examiner assigned a present GAF score of 36, which contemplates some impairment in reality testing or communication.  QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM THE DSM-IV, 46-47 (1994).  The GAF score over the previous year was reported to be 41 to 50, which contemplates serious symptoms.  Id.

The examiner stated that the Veteran's ability to work had been majorly impaired since 2006, following his increased work isolation, but prior to his impulsive decision to quit in 2007.  The examiner stated that the Veteran's functional impairment did not prove that his psychiatric symptoms precluded him from securing or engaging in substantially gainful employment.  However, the examiner also stated that the chronic nature of the Veteran's PTSD significantly reduced the likelihood that he would be able to secure or engage in substantially gainful employment.  Specifically, the examiner stated that the Veteran's inability to communicate and handle common every day stresses created an insurmountable impediment to functioning in the social and occupational realm.  The examiner then conducted a detailed discussion of the relevant diagnostic code rating criteria, and on the basis of the Veteran's overall symptomatology level, the examiner opined that the Veteran's PTSD should be rated at 70 percent from 2006 to July 2011, and 100 percent from July 2011 onwards.  The examiner also opined that the Veteran's PTSD more likely than not precluded him from securing or engaging in a substantially gainful occupation, and that this level of unemployability began in 2007.

A 30 percent rating is warranted for PTSD with occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation, due to such symptoms as: depressed mood, anxiety, suspiciousness, weekly or less often panic attacks, chronic sleep impairment, mild memory loss, such as forgetting names, directions, recent events.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted for PTSD with occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory such as, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for PTSD with occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for PTSD with total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The medical evidence of record shows that the Veteran's PTSD has been manifested by different symptomatology at different points during the period on appeal.  Accordingly, the Board shall apply staged ratings to most accurately reflect the overall disability level of the Veteran's symptomatology.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Prior to July 5, 2011

The evidence of record shows that, prior to July 5, 2011, the Veteran's PTSD was predominantly manifested by sleep impairment, nightmares, an abnormal mood, an inability to establish and maintain effective relationships, avoidance behavior, panic attacks, impaired impulse control, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances, impaired memory, anxiety, suspiciousness, obsessive/ritualistic behavior, and suicidal ideation.  Initially, the Board notes that there is a stark disparity between the picture of the Veteran's psychiatric symptoms as noted in the various VA mental health reports dated in 2006, and the retrospective commentaries on the Veteran's symptoms during that same time period in the March 2012 hearing before the Board and the March 2012 private psychological examination report.  In this regard, the Board notes that the lay statements made by the Veteran and his various family members are competent to demonstrate his observable PTSD symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions); Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (holding that, "[a]s a layperson, an appellant is competent to provide information regarding visible, or otherwise observable, symptoms of disability").  In addition, the Board finds these lay statements to be credible, as they are consistent with the contemporary evidence of record and are supported by the March 2012 medical opinion.

Specifically, the Board hearings and private psychological examination report demonstrate that the Veteran experienced multiple PTSD symptoms which were not noted in the early VA psychiatric reports.  With regard to the Veteran's hygiene, the medical evidence of record has consistently noted that the Veteran has been adequately dressed and groomed throughout the entire period on appeal.  However, statements from the Veteran's family clearly and consistently state that the Veteran's personal grooming and hygiene habits deteriorated long before 2006, and his appearance has only been maintained because of his wife's efforts, not his own.  Accordingly, the preponderance of the evidence of record shows that the Veteran's PTSD has been manifested by neglect of personal appearance and hygiene throughout the entire period on appeal.

In addition, while some medical evidence from 2006 noted that the Veteran was employed, the subsequent evidence of record demonstrates that the Veteran's employment was already heavily impaired by his PTSD symptoms at that time.  Specifically, the evidence shows that, by 2006, the Veteran had voluntarily moved from being a supervisor to working alone in an effort to manage his PTSD symptoms.  This demonstrates that, though the Veteran was able to maintain employment for at least part of 2006, he could only do so by heavily modifying his job in order to avoid contact with co-workers as much as possible.  The Board finds that such a scenario is completely at odds with the August 2006 VA fee-based PTSD examination report, which stated that the Veteran's symptoms caused occupational and social impairment with an occasional decrease in work efficiency and intermittent inability to perform occupational tasks.  The fact that, at the time of this examination, the Veteran had already stepped down from his position as a supervisor to avoid contact with co-workers demonstrates a far more significant level of occupational impairment than is otherwise indicated by any of the medical evidence of record dated in 2006.  Furthermore, while there are numerous reports of the Veteran working on various projects outside of employment, the vast majority of these reports demonstrate that the Veteran worked in isolation, and frequently had issues with stress when he was working with others, even his own family members. 

In addition, the evidence of record demonstrates that the Veteran has experienced significant social impairment throughout the entire period on appeal.  The evidence of record consistently states that the Veteran has had minimal social interactions outside of his family.  While the evidence shows that the Veteran has had some contact with friends on an occasional basis, they were never described as being close friends and social events with them were reported sporadically, with frequent periods of extensive social isolation.  In addition, while the Veteran's family has clearly been very supportive of him throughout the entire period on appeal, the evidence of record demonstrates that his interactions with them have also been reduced and strained.  Overall, these symptoms demonstrate that the Veteran has experienced difficulty in establishing and maintaining effective social relationships, and an inability to establish and maintain effective work relationships, through the entire period on appeal.

With regard to the Veteran's memory, a 30 percent rating contemplates mild memory loss, such as forgetting names, directions, and recent events.  However, the evidence of record demonstrates that the Veteran's memory impairment is most frequently manifested by memory loss which results in him forgetting why he had entered a room or what he was doing.  Such a level of memory impairment is most analogous to that contemplated by a 50 percent rating, which contemplates memory impairment which results in forgetting to complete tasks.

In general, the symptoms discussed above largely fall within the criteria contemplated by 50 and 70 percent ratings under Diagnostic Code 9411.  While there are some criteria which appear to only meet the criteria for a 30 percent rating, these less severe symptoms our outweighed by the more severe symptoms.  This high level of initial symptomatology is also consistent with the Veteran's early GAF scores.  The March 2006 and August 2006 scores contemplated mild and moderate symptoms, respectively.  However, as noted above, the Board has already found that the Veteran experienced a far more significant level of occupational impairment than is otherwise indicated by any of the medical evidence of record dated in 2006.  Accordingly, the Board finds that the GAF scores from March 2006 and August 2006 warrant low probative weight.  In addition, the scores from May 2007, June 2007, July 2007, and August 2007 all contemplated serious symptoms.  The Board notes that these ratings are most consistent with a 70 percent rating.  Specifically, GAF scores which contemplate serious symptoms also contemplate serious impairment in social, occupational, or school functioning, which is analogous to the dominant criteria for a 70 percent rating under Diagnostic Code 9411, which is for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM THE DSM-IV, 46-47 (1994); 38 C.F.R. § 4.130, Diagnostic Code 9411.  However, the medical evidence of record shows that in 2009 and 2010, the Veteran received 12 GAF scores which contemplated moderate symptoms, and only 1 which contemplated serious symptoms.  Id.  The Board finds that scores are most analogous to the dominant criteria for a 50 percent rating under Diagnostic Code 9411.  Accordingly, GAF scores alone do not provide sufficient insight into the Veteran's overall disability level, and further analysis is required.

The Board notes two other factors which it considers significant in determining whether an initial rating of 50 or 70 percent is most appropriate.  The first factor is the Veteran's suicidal ideation.  The medical evidence of record clearly demonstrates that suicidal ideation has been a chronic symptom throughout the entire period on appeal.  While the Veteran frequently denied having suicidal ideation at the precise time of his examinations, he consistently reported experiencing it outside of the examinations.  These reports are very common, occurring in VA medical records dated throughout the entire period on appeal, including in some of the earliest records, dated in January 2006 and March 2006.  Furthermore, the Veteran reported suicidal ideation in numerous mental health reports in 2009 and 2010, including "really bad" suicidal ideation in June 2009 and suicidal planning in July 2009.  In this regard, the Board notes that suicidal ideation is one of the criteria which is specifically contemplated by a 70 percent rating for PTSD.  38 C.F.R. § 4.130, Diagnostic Code 9411.  Due to the serious health risks inherent in suicidal ideation, the Board finds that the Veteran's chronic suicidal ideation weighs heavily in favor of an initial 70 percent rating.

The second factor is the March 2012 private psychological examination report.  The Board finds that this report warrants high probative weight, due to the thoroughness of the examination and the information provided.  The report was provided following a two hour examination of both the Veteran and his wife, a phone interview with the Veteran's son, and a review of an extensive amount of medical evidence, corresponding to most, if not all, of the Veteran's claims file.  In addition, the report itself included extensive findings with a far higher degree of discussion and detail than that which is contained in the August 2006 VA fee-based PTSD examination report and the June 2010 VA PTSD examination report.  The Board thus gives greater weight to the opinions expressed in the March 2012 private psychological examination report than in any other medical evidence of record.  With regard to the Veteran's initial rating, the March 2012 private psychological examination report included a detailed discussion of the relevant diagnostic code criteria, and concluded that a 70 percent rating would be most analogous to the Veteran's initial symptomatology.  Combined with the consistent reports of suicidal ideation, the Board finds that the preponderance of the evidence of record demonstrates that a 70 percent rating is warranted initially.

However, the Board finds that an initial rating in excess of 70 percent is not warranted.  The evidence of record does not demonstrate that the Veteran had total occupational and social impairment during that time period.  The evidence of record also does not show that, for that time period, the Veteran experienced symptoms analogous to persistent delusions or hallucinations; grossly inappropriate behavior; a persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  The Board particularly notes that, with regard to the Veteran's suicidal ideation, the preponderance of the evidence of record shows that the Veteran was not felt to be in persistent danger of hurting himself prior to July 5, 2011.  While the Veteran's wife and sister expressed concern that he was in persistent danger of hurting himself, and such testimony is considered competent, probative and credible, the evidence as a whole does not show this to be the case prior to July 5, 2011.  This evidence includes the March 2012 private psychological examination report, which found that a 100 percent rating was not felt to be warranted prior to July 2011.  Prior to this date, while there were thoughts of suicide and at times a plan, the Veteran did not report until J 5, 2011, that he went to the place he picked out for a suicide attempt.  With respect to the Veteran's suicidal ideation, this symptom was already considered in assigning the 70 percent evaluation.

Furthermore, while the Veteran reported seeing shadows out of the corner of his eye on multiple occasions, the preponderance of the evidence of record does not show that this symptom amounted to a persistent hallucination.  On multiple occasions during this period of time, it was reported that he did not have delusions or hallucinations.  In addition, while the evidence shows that the Veteran had significant difficulties with work during this period of time, the fact remains that he was able to work on numerous personal and hobby-related projects throughout much of the period on appeal.  While the Veteran almost always worked alone, and he experienced significant difficulties in completing projects, the fact that he was able to engage in the projects at all, and eventually complete many of them, is evidence that the Veteran retained at least some small work ability.  Therefore, the Board finds that the Veteran cannot be considered to have initially had total occupational impairment.  Accordingly, the Board finds that an initial rating in excess of 70 percent is not warranted for the Veteran's PTSD.

Generally, rating a disability using either the corresponding or analogous diagnostic codes contained in the Schedule is sufficient.  38 C.F.R. §§ 4.20, 4.27 (2011).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); Fisher v. Principi, 4 Vet. App. 57 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the criteria under the Schedule reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Schedule, and the assigned schedular rating is adequate, and no referral is required.  When service-connected disability affects employment in ways not contemplated by the rating schedule, § 3.321(b)(1) is applicable.  VAOGCPREC 06-96 (1996), 61 Fed. Reg. 66749 (1996).

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render his disabilities rating for PTSD inadequate for the period prior to July 5, 2011.  During that time period, the Veteran's PTSD was rated under 38 C.F.R. § 4.130, Diagnostic Code 9411, the criteria of which are found by the Board to specifically contemplate the Veteran's level of disability and symptomatology.  For the period prior to July 5, 2011, the Veteran's PTSD was predominantly manifested by sleep impairment, nightmares, an abnormal mood, an inability to establish and maintain effective relationships, avoidance behavior, panic attacks, impaired impulse control, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances, impaired memory, anxiety, suspiciousness, obsessive/ritualistic behavior, and suicidal ideation.  When comparing his disability picture with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are adequately contemplated by the disabilities rating assigned herein for his PTSD for the period prior to July 5, 2011.  A rating in excess of the currently assigned rating is provided for certain manifestations of psychiatric disorders, but the medical evidence shows that those manifestations were not present for the period prior to July 5, 2011.  The criteria for a 70 percent rating for the Veteran's PTSD reasonably describe the Veteran's disability level and symptomatology during the period prior to July 5, 2011, and, therefore, the schedular rating assigned herein is adequate and no referral is required.  VAOGCPREC 06-96 (1996), 61 Fed. Reg. 66749 (1996); 38 C.F.R. § 4.130, Diagnostic Code 9411.

On and After July 5, 2011

The evidence of record shows that, for the period on and after July 5, 2011, the Veteran's PTSD was predominantly manifested by the same symptoms as the previous time period, but with significant increases in several areas, most notably a persistent danger of hurting himself.  The evidence of record demonstrates that the Veteran had suicidal planning and intent on July 5, 2011, and went so far as to drive himself to the planned location before seeking treatment with VA.  The medical evidence of record shows that the Veteran's suicidal ideation continued after his hospital discharge in July 2011, and an August 2011 VA mental health note specifically stated that the Veteran was on a high risk list for suicide.  Accordingly, the medical evidence of record shows that the Veteran's PTSD has resulted in a persistent danger of hurting himself since July 5, 2011.  A persistent danger of hurting self is a symptom which is specifically contemplated by a 100 percent rating for PTSD.  38 C.F.R. § 4.130, Diagnostic Code 9411.

That increased symptomatology is also demonstrated in the GAF scores assigned for the Veteran's psychiatric disorder for the period on and after July 5, 2011.  The Veteran received GAF scores which contemplated some impairment in reality testing or communication on hospital admission in July 2011 and on examination in March 2012.  Impairment in realty testing or communications is indicative of symptoms which are equivalent to that contemplated by a 100 percent rating.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).  In addition, while the Veteran's GAF score on hospital discharge in July 2011 contemplated some mild symptoms, the March 2012 report assigned a GAF score for the previous year which contemplated serious symptoms.  The Board finds that the March 2012 retrospective GAF score is more consistent with the medical evidence of record.  Specifically, the Board finds that a GAF score which contemplated mild symptoms is not consistent with the fact that the Veteran was placed on a high risk list for suicide following his discharge.

In addition, the March 2012 private psychological examination report specifically concluded that a 100 percent rating would be most analogous to the Veteran's symptomatology from July 2011 onwards.  As discussed above, the Board assigns high probative weight to the findings made in the March 2012 private psychological examination report.  As the March 2012 private psychological examination report found that the Veteran's symptoms were are most analogous to a 100 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011) from July 2011 onwards, the Board finds that a 100 percent schedular rating is warranted for the Veteran's PTSD for the period on and after July 5, 2011.

Since the Veteran has been diagnosed as having psychiatric conditions in addition to the service-connected PTSD and the symptoms attributable to other psychiatric conditions have not been disassociated from his service-connected disorder, the Board has considered all psychiatric symptoms in reaching the above conclusion. See Mittleider v. West, 11 Vet. App. 181, 182 (1998).


ORDER

An initial rating of 70 percent, but not higher, for PTSD is granted.

A rating of 100 percent for PTSD, for the period on and after July 5, 2011, is granted.


REMAND

The evidence of record shows that the Veteran is unemployed.  Once a veteran submits evidence of medical disability and additionally submits evidence of unemployability, VA must consider a total rating for compensation based upon individual unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Thus, the Board finds that the issue of entitlement to TDIU has been raised by the record.  A request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which a claim of entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  If the Veteran or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Accordingly, the Board must consider entitlement to TDIU in conjunction with the claim on appeal.

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) (2011).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability: that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  In such an instance, if there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service-connected disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2011).  Individual unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19 (2011); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  An initial rating of 70 percent has been assigned for the Veteran's PTSD.  Therefore, the percentage criteria of 38 C.F.R. § 4.16(a) are met.

The evidence of record clearly states that the Veteran has been unemployed following an impulsive decision to walk off the job, and the March 2012 private psychological examination report specifically found that the Veteran has been unemployable since that time.  Unfortunately, the evidence of record is highly conflicting as to the date on which this event occurred.  The March 2012 private psychological examination report identified 2007 as the year when the Veteran walked off the job.  This incident was also reported to have occurred in 2007 in the June 2010 VA PTSD examination report and in the March 2012 hearing before the Board.

However, in a February 2010 hearing before the Board, the Veteran's wife stated that he had retired in March 2006.  In this regard, the Board notes that in a January 2006 VA medical report, the Veteran stated that he was planning on retiring in March 2006 and the August 2006 VA fee-based PTSD examination report stated that the Veteran had retired in March 2006.  In addition to these conflicting reports regarding the final date of the Veteran's employment, the January 2006 VA medical report noted that the Veteran was planning on retiring two months later.  Such a planned retirement conflicts with the reports that the Veteran impulsively walked off the job.  As such, the Board is unable to determine whether the March 2006 retirement was the date when the Veteran's period of unemployment began, or whether there was a subsequent period of employment at a different company which then ended in 2007.  The Board cannot determine whether TDIU is warranted and, if so, for what period, without accurate information regarding when the Veteran was last employed.  In this regard, the Board notes that in the March 2012 hearing before the Board, the Veteran stated that he drew Social Security Administration benefits after he retired.  Accordingly, a remand is required to make an attempt to obtain this information, as well as any other information that could clarify the Veteran's employment history.  38 C.F.R. § 3.159(c).

Accordingly, the case is remanded for the following actions:

1. Provide notice to the Veteran concerning how to substantiate his claim for an increased rating on the basis of TDIU in accordance with 38 C.F.R. § 3.159.  Request that he submit a completed TDIU claim form which provides information as to the dates of employment.  Upon receipt of his claim form, take any additional development action that is deemed warranted.   

2. After the above action has been completed, the RO should adjudicate the claim of entitlement to TDIU.  If an increased rating on the basis of TDIU is denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


